Citation Nr: 0505487	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-28 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from April 1952 to February 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims for service connection for 
PTSD and sleep apnea.  The veteran filed a timely appeal to 
these adverse determinations.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The December 2002 VA examination report that determined 
that the veteran does not meet the criteria for a diagnosis 
of PTSD is based upon a more complete and more accurate 
factual foundation that the June 2002 private report that 
determined that the veteran does have PTSD.

3.  The veteran's claims file does not contain any competent 
evidence linking his current sleep apnea to his military 
service.


CONCLUSIONS OF LAW

1.  PTSD was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (2004).



2.  Sleep apnea was neither incurred in nor aggravated by the 
veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claims for VA benefits in this case after 
that date, in April 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claims, as well as notice of the specific legal 
criteria necessary to substantiate his claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in December 2002, in the statement of the case 
(SOC) issued in September 2003, at the time of the veteran's 
hearing before an RO hearing officer in July 2003, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in May 2002, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claims, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claims.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issues on appeal, and that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained.  The evidence of 
record includes the veteran's service separation examination, 
post-service private treatment records and statements, a VA 
examination reports, including medical opinions regarding the 
correct current psychiatric diagnosis, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing held before an RO hearing 
officer in July 2003, and a transcript of his testimony has 
been added to the claims file.  The RO has obtained all 
pertinent records regarding the issues on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claims.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claims.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claims and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

In reviewing the record, the Board observes that the 
veteran's service medical records were apparently destroyed 
in the 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  When service medical records 
are presumed destroyed, VA is obligated to search for 
alternate forms of medical records.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Therefore, the RO requested that the 
veteran complete a NA Form 13055, Request for Information 
Needed to Reconstruct Medical Data.  The veteran completed 
and returned this form in December 2002, indicating that he 
received no medical treatment in the military for his claimed 
disabilities.  In light of this response, no additional 
efforts to reconstruct the veteran's service medical records 
were determined to be warranted.  The Board observes that the 
only service medical record that has been located is the 
veteran's service discharge examination report dated in 
February 1954.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain other evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  Id.; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App 91, 98 
(1993).  Furthermore, service department records must 
support, and not contradict, the claimant's testimony 
regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  See also, Suozzi v. Brown, 10. Vet. App. 
307, 310-311 (1997) (corroboration of every detail of a 
claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient); Pentecost v. Principi, 16 Vet. App. 124 (2002).

The veteran has claimed entitlement to service connection for 
PTSD due to a noncombat inservice stressor in 1953.  He has 
stated that he was not treated in service for any mental 
disorders, and was first treated post-service in 1986.  A 
review of the claims file reveals that in July 2003, VA 
received a Social Security Administration Disability 
Determination and Transmittal dated in December 1986, 
indicating that the veteran had been found by that agency to 
be disabled as of July 1986 due to a primary diagnosis of 
major depression and a secondary diagnosis of essential 
hypertension.  Accompanying this determination is a large 
packet of medical records, including mental health treatment 
notes and psychological testing in 1986.  These records 
reflect numerous diagnoses of major depression throughout 
that year, as well as a diagnosis of adjustment disorder and 
a diagnosis of bipolar disorder.  None of these records 
indicated a diagnosis of PTSD.

Also relevant is a June 2002 psychiatric evaluation by Dr. M. 
P., a psychiatrist in private practice.  At that time, the 
veteran reported that during the 1950's, he was stationed in 
the Aleutian Islands in Alaska, where he was instructed to 
build a runway, a storage tank for jet fuel, and an 
administration and control tower.  The veteran reported that 
he and fellow soldiers were told that if they were attacked, 
they should not fight but rather should surrender.  He stated 
that their rifles were taken away, and that they were 
"living in constant fear of being attacked by North Korea, 
China or Russia."  He stated that after he got out of the 
military in 1954, he had nightmares about being drafted again 
and felt depressed.  He underwent shock therapy treatments 
and multiple psychiatric medications, without any response.  
He reported that he quit his job and went on permanent 
disability.  The examiner noted that the veteran's 
precipitating factors for PTSD "includes, traumatic 
experience and exposure to near death situation while in the 
army."  Following a mental status examination, the examiner 
rendered Axis I diagnoses of PTSD and major depressive 
disorder with anxiety.  

The Board notes that in August 2003, VA receive an additional 
statement from Dr. M. P., at which time he indicated "[The 
veteran] is under my care for post-traumatic stress disorder 
and it is my opinion that post-traumatic stress disorder, he 
is suffering from is caused by his military experience of 
May, June, July, and August of 1953."

In December 2002, the veteran underwent a VA PTSD 
examination.  At that time, the examiner noted that he had 
reviewed the veteran's claims file in conjunction with his 
examination.  The examiner detailed the veteran's claimed 
inservice stressor as follows:

He claims as a stressor the fact that he 
was a combat engineer with the 844th 
Engineering Battalion, which was 
stationed in the Aleutian Islands between 
May and August 1953 to build runways, 
towers and other buildings. His outfit 
was told that should any enemy approach 
that they were to surrender rather than 
to try to fight.  He also reports that 
the weapons were removed from them.  He 
reports that this was a depressing 
situation and it was very stressful time 
because of the pressure to get their job 
done quickly.  There was never any 
contact with the enemy and there was 
never any imminent danger or threat of 
the same at this time, though he 
describes the situation as having been 
very tense and stressful.

The veteran indicated that he had been treated since 1986 by 
a psychiatrist for depression.  The examiner noted that this 
physician "has diagnosed major depressive disorder, and also 
PTSD based on the symptoms of anger, isolation and 
withdrawal."  The examiner also noted that "[the veteran] 
could not offer a rational explanation why he feels that all 
that has occurred to him since 1986 is related to service in 
the Aleutian Islands for three months which did not involve 
any actual combat."  The examiner noted that the veteran had 
a family history of depression, and had been on Social 
Security disability for depression since 1986.

The examiner conducted a mental status examination of the 
veteran, at which time he noted that "He is absolutely 
convinced that his three-month noncombat experience in the 
Aleutian Islands is an explanation for his last 17 years of 
debilitating depression, in contrast to all known and 
accepted psychiatric perspectives and evaluation of his 
overall situation."  The examiner stated that the overall 
clinical impression was of major depressive disorder, 
recurrent.  The examiner then concluded that "Based on a 
review of the available medical records, including the 
veteran's C-file, as well as the currently conducted clinical 
examination, and assuming that the information gathered is 
factual and accurate, it is the examiner's opinion that the 
veteran exhibits the following disorders:  Axis I:  Major 
depressive disorder, recurrent, unrelated to military 
service..."

The examiner then summarized that "The veteran does not meet 
diagnostic criteria for the diagnosis of PTSD either in terms 
of any identified stressor that would meet criterion A for 
the diagnosis or in terms of symptom presentation consistent 
with the diagnosis.  His symptoms are consistent with Major 
Depressive Disorder but this disorder is unrelated to 
military service."

In July 2003, the veteran testified at a hearing held before 
an RO hearing officer.  At that time, he essentially 
recounted the same history of experiencing an inservice 
stressor in the Aleutian Islands in 1953, at which time he 
was afraid of being attacked.  He stated that he had no 
psychiatric treatment from 1954 until 1986, at which time he 
was first treated for a mental disorder by Dr. M. P.  He 
stated that it was not until around 2003 that Dr. M. P. 
realized that his problem was actually PTSD which was due to 
his military experiences.

Following a review of the evidence detailed above, the Board 
observes that the veteran has been diagnosed with major 
depressive disorder on numerous occasions by various 
examiners over the past 20 years, nearly all of which 
uniformly diagnosed the veteran's sole Axis I disorder as 
major depressive disorder.  Indeed, the veteran is receiving 
Social Security disability benefits due to this disorder.  
The only examiner who has ever rendered a diagnosis of PTSD 
is Dr. M. P., who stated that the veteran was suffering from 
PTSD as a result of his reported inservice stressor.  

The Board finds that the December 2002 opinion by the VA 
examiner that the veteran did not meet the criteria for a 
diagnosis of PTSD is more probative and persuasive than the 
June 2002 opinion by Dr. M. P. finding that he was suffering 
from PTSD for several reasons.  First, the Board observes 
that Dr. M. P. specifically indicated that the veteran was 
suffering from "Post-traumatic stress disorder complicated 
by Major depressive disorder with anxiety, [which] started 
while in the army years ago...and the precipitating factors 
includes [sic], traumatic experience and exposure to near 
death situation while in the army..." (emphasis added).  The 
Board finds that this examiner's description of the veteran's 
inservice stressor is in direct conflict with the veteran's 
own consistent and repeated account of his stressor.  As 
noted by the VA examiner in December 2002, "There was never 
any contact with the enemy and there was never any imminent 
danger or threat of the same at this time."  Simply put, the 
evidence does not show, and the veteran himself does not 
allege, that he was exposed to a "near death situation" 
while in the military.  Instead, he has stated that he was 
afraid that, as he served during the Korean War, his 
battalion, while serving in the United States (Alaska), could 
potentially be attacked by a foreign enemy, such as North 
Korea, China, or Russia.  As such, the Board finds that Dr. 
M. P.'s diagnosis is less persuasive that that of the VA 
examiner in December 2002 (and numerous other examiners in 
1986), as it was not based upon an accurate characterization 
of the veteran's inservice stressor.  

In addition, the VA examiner specifically stated that he 
formed his opinion following a review of the veteran's prior 
records, including those contained in the veteran's claims 
file, and he cited to and discussed prior records, including 
the report by Dr. M. P.  By contrast, Dr. M. P. did not note 
that he had reviewed any prior treatment records in forming 
his diagnosis.  As such, it appears that the VA examiner's 
opinion was based upon a more fully complete evidentiary 
foundation.

Finally, the VA examiner fully supported his conclusion with 
both medical and factual rationales, citing to "known and 
accepted psychiatric perspectives" regarding PTSD, and 
detailing why the veteran did not meet the medical criteria 
for PTSD, including having no stressor which met Criterion A 
under DSM-IV and having a symptom presentation that was 
inconsistent with a diagnosis of PTSD.  By contrast, Dr. M. 
P. did not elaborate on why he believed that the veteran met 
the established psychiatric criteria for a diagnosis of PTSD.   
On the contrary, his only related statement was the notation 
that a precipitating factor for the veteran's PTSD was the 
veteran's "near death situation while in the army," which, 
as discussed above, appears to be inaccurate.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for PTSD.  In reaching this decision 
the Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Sleep Apnea

The veteran has also claimed entitlement to service 
connection for sleep apnea.  The first medical evidence 
relating to this disorder is found in treatment records dated 
in March 2001 from Dr. J. P., a physician at the West 
Virginia University Department of Medicine.  At that time, he 
was seen for complaints of nighttime snoring and excessive 
daytime sleepiness.  The examiner felt that there was a high 
probability of obstructive sleep apnea.  The examiner 
suggested that arrangements be made to have the veteran 
undergo a polysomnogram study.  This testing, which took 
place in September 2001, confirmed the presence of 
obstructive sleep apnea, and a diagnosis of same was 
rendered.  Several subsequent records show follow-up 
treatment for this disorder, including the use of a CPAP 
machine.  None of these records related the veteran's sleep 
apnea to service in any way, or indeed even mentioned the 
veteran's military service, some 47 years earlier.

At the time of the veteran's July 2003 hearing, he testified 
that he had been diagnosed as suffering from sleep apnea 3 or 
4 years earlier, following a sleep apnea test.  When asked, 
he indicated that no doctor had ever related his sleep apnea 
to his military service.

Indeed, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
his current sleep apnea is related to his active military 
service.  However, as the record does not show that the 
veteran possesses any medical expertise, he is not qualified 
to express an opinion regarding any medical causation of his 
sleep apnea.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current sleep apnea, first diagnosed in 2001, is related to 
his military service some 47 years earlier cannot be accepted 
as competent evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is also against the 
claim of service connection for sleep apnea.  In reaching 
this decision the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for PTSD is denied.

Service connection for sleep apnea is denied.



	                        
____________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


